DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
It seems “a solid refuse fuel incinerator” in line 3, should be -the solid refuse fuel incinerator-.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a precipitation water filtering device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a supply conveyor configured to the solid refuse fuel into the incinerator main body” in line 24, it is unclear how the conveyor can be configured to the fuel and into the main body, it seems like it should be -a supply conveyor configured to convey the solid refuse fuel into the incinerator main body-.
	Claim 7 recites “the plurality of precipitation water filtering devices is provided”, there is insufficient antecedent basis for this limitation in the claims.
	Claims 2-10 are rejected at least for their incorporation of independent claim 1.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Absent the minor objection and simple 112 fixes the claims are allowable for the following reasons, the prior art fails to teach a solid refuse fuel incinerator generating electricity, having a wet scrubber with the precipitated water then being used in a hydroponics cultivator along with the generated electricity to perform hydroponics.
The prior art teaches the incinerator, see at least JPH09280520A - which includes a “reverse feed stoker incinerator that incinerates the solid refuse fuel while conveying the solid refuse fuel from a bottom side to a top side”.
The prior art teaches a wet scrubber that recirculates the water, see at least Cappi (US Patent No. 4,624,190) - which includes water being directed to a harmful material precipitator (1), a precipitation water filtering device (8) and then back to the harmful material precipitator.
The prior art teaches using scrubbed water for use in providing water to plants, see Jenness et al (US PG Pub. No. 2011/0011261) - see at least figure 4 where the water from the scrubber 16 goes to an algae growing tank 100.  However generated electricity does not go to the algae growing tank nor does the water return to the scrubber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konishi (US Patent No. 3,890,103) - scrubber cycle with activated charcoal filter.
Anderson (US Patent No. 3,729,298) - scrubber cycle.
Caballero (US Patent No. 3,353,335) - scrubber cycle.
Lee et al (US Patent No. 2018/0037308) - scrubber cycle.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762